DETAILED ACTION
Reissue Applications 
This office action is responsive to applicants’ amendment filed 6/12/2021 in reissue application 15/371,844 filed 6/1/2016 of US Patent Number US 8,320,315 B2 issued to Aramoto on November 27, 2012.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,320,315 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Please see examiners response to applicants’ 112(6) arguments at pages 2-6 in the Final Office action of 3/2/2020.
Status of Claims
Claims 15-22 are pending.
Claims 21 and 22 have been deemed to contain allowable subject matter pending resolution of defective declaration issues. 
Independent claims 15, 17 and 19 have now been amended necessitating new grounds for rejection appearing below. 

Response to Arguments
Rejection under 251 (Defective Declaration):  While the examiner appreciates applicants’ attempt to correct the declaration it remains defective for the following reasons:
1) Applicant’s error statement does not identify a claim that it seeks to broaden. 
MPEP 1414 II recites in part:
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

2) Applicants error statement fails to identify a word, phrase or expression that renders the claim broader in scope.

3) Applicants error statement fails to explain how such phrase renders the patent wholly or partly inoperative or invalid. 
Hence, the declaration submitted remains defective.


Rejection under 35 USC 112(b): Applicants argue that the apparatus claims have been amended to clarify that the apparatus claims do not require the process steps to be performed, but only that the apparatus be “configured to” perform these steps. Hence applicants believe the claims are now consistent with the holdings of Mastermine and IPXL  The examiner agrees and withdraws the relevant 112 rejection. However, new 112(1/2/) have now been applied as set forth below. 


Objections under 37 C.F.R. 1.173
As required by 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change. 
37 CFR 1.173 (c) states: 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added). 

Applicant has not provided any explanation of the support in the disclosure of the patent for the changes made to the claims. Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines or paragraph numbers in the specification. Failure to comply in the next response will result in a notice of non-compliance with no substantive examination. Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.

Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It is not sufficient for an oath/declaration to merely state that “The claims of the present divisional application are terminal apparatus and thus are directed to a different sub-combination…”. Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. 
While it is acknowledged that claims 15-22 are new, applicant has not specifically
identified how any of the new claims render the original patent wholly or partly inoperative or invalid for the following reasons:
1) Applicant’s error statement does not identify a claim that it seeks to broaden. 
MPEP 1414 II recites in part:
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

2) Applicants error statement fails to identify a word, phrase or expression that renders the claim broader in scope.
3) Applicants error statement fails to explain how such phrase (i.e. word, phrase or expression) renders the patent wholly or partly inoperative or invalid. 
Accordingly, the reissue oath/declaration filed with this application remains defective.

Claims 15-22 are rejected as being based upon a defective reissue declaration under
35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this
Office action.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	The claims recite the following Functional Phrases: 
Independent claim 15 and 17 recite:    A terminal apparatus comprising:1

FP#1: a first transmitter-receiver configured to initiate a first communication route establishment procedure by transmitting to a first gateway apparatus, a request requesting an establishment of a communication route…

FP#2: a second transmitter-receiver configured to initiate a second communication route establishment procedure by transmitting to a second gateway apparatus, a request requesting an establishment of a communication route…

FP#3: The terminal apparatus being configured to establish a first communication route with the position management apparatus over the first access system.. 

FP#4: The terminal apparatus being configured to establish a second communication route with the position management apparatus over the second access system.. 

FP#5: The terminal apparatus being configured to simultaneously maintain the first communication route and the second communications route..

terminal apparatus being configured to perform the communications over either the first communications route or the second communications route or both… 


Independent claim 17 also recites:   
FP#7: a second transmitter-receiver configured to start the second communication route establishment procedure after the first communication route is established..

Independent claim 19 recites:   

A position management apparatus comprising: 

FP#8: the position management apparatus being configured to: 

establish a first communication route with the terminal apparatus over the first access system
based on a second communication route establishment procedure initiated by the terminal apparatus, to perform initiation…
establish a second communication route with the terminal apparatus…
maintain simultaneously the first communication route and the second….
store a third identification indicating a preferred access system… 
perform the communications over either the first communication route or the second…



 3-Prong Analysis: Prong (A)
FP #1 – FP#8 meet invocation of prong (A) because the recited first/second transmitter-receiver, terminal apparatus, and position management apparatus being “configured to” start a first/second communication route establishment procedure…”, “establish a first/second communications route…” and “maintain”, “store/perform” respectively is a generic placeholder or nonce term equivalent to “means”. Although the terms “transmitter-receiver” and “terminal apparatus”, for example, are known terms of art, they are not known to perform the entire specific functions of FP#1-#7 as claimed. (e.g. start a first/second communication route establishment procedure and/or establish a first/second communication route…) The Examiner has further reviewed the prior art and found that, to one of ordinary skill in this particular art, the terms “transmitter-receiver” and “terminal apparatus” does not by necessity recite the particular structure to perform the entire functions as claimed (either expressly or inherently). For example, while a transmitter-receiver would be known to one of ordinary skill in the art as a device or circuit that generates high-frequency electric energy, controlled or modulated, which can be radiated by an antenna (IEEE Dictionary), it would not by necessity be known to perform the function start a first/second communication route establishment procedure … as claimed.2 Further, a review of the ‘315 specification appears to offer no guidance on how the recited transmitter-receiver or terminal apparatus perform the functions of start a first/second communication route establishment procedure and/or establish a first/second communication route… as claimed. A skilled artisan would understand that the recited functions would require special hardware (e.g. a processor) and special programming (e.g. an algorithm) but no specific processor and/or algorithm appears to be disclosed.  In light of the above, the Examiner concludes that the terms “transmitter and receiver” and “terminal apparatus” being “configured to” start a first/second communication route establishment procedure and/or establish a first/second communication route…” does not have a specific structure to perform the entire function as claimed.  Regarding FP#8 and the term position management apparatus “configured to” the examiner notes that the ‘315 specification does not disclose or otherwise define a position management apparatus per se. Hence, it is unclear what, if any, structure performs the recited function. Therefore, the Examiner concludes that FP #1 - FP#8 meet invocation Prong (A). 
 



3-Prong Analysis: Prong (B)
FP #1 – FP#8 meet invocation prong (B) because they recite the functions for the “transmitter-receiver”, “terminal apparatus”, and “position management apparatus” being “configured to” perform the function as noted above.

3-Prong Analysis: Prong (C)
FL #1 – FP#8 meet invocation prong (C) because FL #1 – FP#8 does not recite sufficient structure for performing the entire claimed function.  Based upon a review of  independent claims 15, 17 and 19, the Examiners find that FL #1 – FP#8 recites very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. 
In view of the Examiners findings above that FL #1 – FP#8 meets invocation prongs (A)-(C), the Examiners conclude FL #1 – FP#8 invokes interpretation under 35 U.S.C. §112 (6th ¶).
Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is 'corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.” In re Aoyama,, 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. ElektaAB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
In light of the above the examiner finds:
FP#1: FP#1: a first transmitter-receiver configured to initiate a first communication route establishment procedure by transmitting to a first gateway apparatus, a request requesting an establishment of a communication route…

Based upon a review of FP#1, the Examiner finds that FP#1 does not contain sufficient structure for performing the entire Function of FP#1. Instead, the Examiner finds that FP#1 recites very little structure (if any, see, e.g. Figs. 4-6, 6:64-8:26)3 for performing the Function of FP#1.
FP#2: a second transmitter-receiver configured to initiate a second communication route establishment procedure by transmitting to a second gateway apparatus, a request requesting an establishment of a communication route…

As noted above with regard to FP#1, the Examiner finds that FP#2 likewise does not contain sufficient structure for performing the entire Function of FP#2. (i.e. a second "transmitter-receiver") Instead, the Examiner finds that FP#2 recites very little structure (if any, see, e.g. Figs. 4-6, 6:64-8:26) for performing the Function of FP#2.  
FP#3: The terminal apparatus being configured to establish a first communication route with the position management apparatus over the first access system.. 

Based upon a review of FP#3, the Examiner finds that FP#3 does not contain sufficient structure for performing the entire Function of FP#3. Instead, the Examiner finds that FP#3 recites very little structure (if any, see 2:58-64, 13:41, 15:38-47, Fig. 12)4 for performing the Function of FP#3.
FP#4: The terminal apparatus being configured to establish a second communication route with the position management apparatus over the second access system.. 


FP#5: The terminal apparatus being configured to simultaneously maintain the first communication route and the second communications route..

Based upon a review of FP#5, the Examiner finds that FP#5 does not contain sufficient structure for performing the entire Function of FP#5. Instead, the Examiner finds that FP#5 recites very little structure (if any, see 2:58-64, 13:41, 15:38-47, Fig. 12, footnote 5) for performing the Function of FP#5.
FP#6: The terminal apparatus being configured to perform the communications over either the first communications route or the second communications route or both… 

Based upon a review of FP#6, the Examiner finds that FP#6 does not contain sufficient structure for performing the entire Function of FP#6. Instead, the Examiner finds that FP#6 recites very little structure (if any, see 2:58-64, 13:41, 15:38-47, Fig. 12, footnote 5) for performing the Function of FP#6.

Independent claim 17 also recites:   
FP#7: a second transmitter-receiver configured to start the second communication route establishment procedure after the first communication route is established..

As noted above with regard to FP#1, the Examiner finds that FP#7 likewise does not contain sufficient structure for performing the entire Function of FP#7. (i.e. a second "transmitter-receiver") Instead, the Examiner finds that FP#7 recites very little structure (if any, see, e.g. Figs. 4-6, 6:64-8:26) for performing the Function of FP#7.  
FP#8: the position management apparatus being configured to: 

establish a first communication route with the terminal apparatus over the first access system
based on a second communication route establishment procedure initiated by the terminal apparatus, to perform initiation…
establish a second communication route with the terminal apparatus…
maintain simultaneously the first communication route and the second….
store a third identification indicating a preferred access system… 
perform the communications over either the first communication route or the second…

As noted above, regarding the term position management apparatus “configured to” the examiner notes that the ‘315 specification does not disclose or otherwise define a position management apparatus per se. The term appears only in the language of the claims. Hence, it is unclear what, if any, structure performs the recited function.
Thus, based upon a review of the ‘315 Patent itself, the Examiner concludes that while, the term “transmitter-receiver” is disclosed in the ‘315 specification, a skilled artisan would understand the term to simply mean a device or circuit that generates high-frequency electric energy, controlled or modulated, which can be radiated by an antenna (IEEE Dictionary). Id. However, term transmitter-receiver alone would not be known to perform the entire function of start a first/second communication route establishment procedure … as claimed without additional specialized hardware (e.g. a processor) and software (e.g. an algorithm). Similarly, while the term “terminal apparatus” is disclosed as a mobile phone (e.g. ‘315 at 2:58-64), it would not be known by a skilled artisan to perform the function of establish a first/second communication route … as claimed without additional specialized hardware (e.g. a processor) and software (e.g. an algorithm). Finally the ‘315 specification does not disclose or otherwise define a “position management apparatus” per se. The term appears only in the language of the claims. Hence, it is unclear what, if any, structure performs the recited function. In other words, the ‘315 specification does not appear to set forth sufficient hardware, algorithms and/or or process for 
transmitter-receiver: any generic structure capable of transmission/reception
terminal apparatus: any generic structure capable of communication (e.g. a mobile phone, PDA, etc.)
position management apparatus: any generic structure capable of position management.
In view of these findings:
Claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘315 specification as noted above. (See Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.

Claim Rejections - 35 USC § 112
Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 15, 17 and 19 lack written description support because written description contained in the specification does not appear to disclose the how the recited first/second “transmitter-receiver”, “terminal apparatus”, and “position management apparatus” are "configured to” perform the recited functions. Specifically, the ‘315 specification does not 
 	Specifically, while the “transmitter-receiver” disclosed in the ‘315 specification would be known to one of ordinary skill in the art as a device or circuit that generates high-frequency electric energy, controlled or modulated, which can be radiated by an antenna (IEEE Dictionary), it would not by necessity be known to perform the function of being “configured to” start a first communication route establishment procedure … as claimed.  Further, a review of the ‘315 specification appears to offer no guidance on how the recited transmitter-receiver is “configured to” perform the function of start a first/second communication route establishment procedure, or how the recited “terminal apparatus” performs the function of establish a first/second communication route, or how the recited “position management apparatus” performs the functions of establish, maintain, store, perform as claimed. Instead, a skilled artisan would understand that the recited functions would require special hardware (e.g. a processor) and special programming (e.g. an algorithm) but no specific processor and/or algorithm or process appears is disclosed. Id.  
In summary, the ‘315 specification does not appear to set forth sufficient structure, algorithms or procedures for performing the entire recited functions noted above. 
Dependent claims inherit the defects of the claims from which they depend. 

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Apparatus claims 15, 17 and 19 are further rendered ambiguous because, as noted above, a review of the ‘315 specification appears to offer no guidance on how the recited “transmitter-receiver”, “terminal apparatus”, and “position management apparatus” are “configured to” perform the recited functions as claimed. In other words, a review of the reveals that applicant has failed to clearly link or associate the claimed function with some structure in the specification. Hence, the claims are indefinite. 
	Dependent claims inherit the defect of the claims from which they depend. 

Allowable Subject Matter
Pending resolution of the aforementioned discrepancies, the examiner finds the following allowable subject matter: 
New independent claim 21 expressly requires initiating both a first and second communication route establishment procedure by transmitting a request requesting an establishment of a communication route vis a first and second transmitter-receiver of the terminal where a first/second gateway apparatus connects a first/second access system with a core network that registers a first/second identification with the LMA. (e.g. ‘315 at 9:50-57) This feature does not appear to be disclosed or rendered obvious by the prior art of record. Dependent claim 22 is likewise deemed allowable based on its dependency from independent claim 21.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Conferees:

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In claim 17 FP#2 includes the phrase “including a third identification”.
        2 The receiver part of the term transmitter-receiver would be understood as a circuit capable of receiving such signal. 
        3 While, the term “transmitter-receiver” is disclosed in the ‘315 specification and demonstrated in Figures 4 and 6, a skilled artisan would understand the term to simply mean a device or circuit that generates high-frequency electric energy, controlled or modulated, which can be radiated by an antenna (IEEE Dictionary), it would not be known to perform the entire function of start a first/second communication route establishment procedure.. as claimed without additional specialized hardware (e.g. a processor) and software (e.g. an algorithm).
        4 While, the term “terminal” is disclosed in the ‘315 specification (e.g. at 2:58-64) as a mobile phone, it would not be known by a skilled artisan to perform the function of establish a first/second communication route … as claimed without additional specialized hardware (e.g. a processor) and software (e.g. an algorithm).